Citation Nr: 1003506	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from July 25, 1978, to 
January 29, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

There is no competent evidence linking the Veteran's claimed 
tinnitus to service or symptoms the Veteran reports he has 
had since service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

In this case the Veteran served on active duty from July 25, 
1978, to January 29, 1979.  His DD 214 listed his military 
occupational specialty as a cannon crewman.  

The Veteran submitted a claim for service connection for a 
back disability in September 1990.  VA treatment records for 
the period from April 1986 to August 1990 were associated 
with the claims folder.  The records did not report any 
complaints relating to tinnitus.  

The Veteran submitted his current claim in August 2006.  He 
did not submit any medical evidence in support of his claim 
and has not identified any such evidence.

The Veteran is seeking entitlement to service connection for 
tinnitus.  He contends that he was exposed to acoustic trauma 
during service and that his hearing protection was not 
adequate to protect him.  He further contends that he 
developed tinnitus during service and has had symptoms since 
that time.

The Veteran's service treatment records (STRs) reflect that 
he had audiograms on his entrance physical examination in 
December 1977, discharge physical examination in December 
1978, and a hearing conservation program examination in 
January 1979.  The STRs do not reflect any complaints of 
hearing problems or notations of ringing in the ears or 
diagnosis of tinnitus.  No hearing loss was diagnosed 

The Veteran was afforded a VA audiology examination in 
November 2006.  The examiner noted that he had reviewed the 
claims folder and STRs.  He noted that the Veteran served for 
one-half year.  The report indicated 1.5 years but the Board 
believes this to be a transcription error as the Veteran's 
military service clearly was just over 6 months.  The Veteran 
reported noise exposure in service from small and large arms 
fire, howitzers and tanks.  The Veteran reported nonmilitary 
noise exposure from farm equipment, propane powered forklifts 
in warehouse work, and recreational hunting for 30 years with 
rifles and shotguns.  The Veteran reported that he had 
tinnitus in the left ear.  He said it had its onset around 
1979 but he could not relate it to any specific circumstance.  

The examiner reviewed the entrance and discharge audiograms 
from service and noted that they did not reflect a 
significant change in hearing sensitivity or the presence of 
hearing loss in either ear.  The examiner also said the 
Veteran reported that he wore ear protection at all times 
during firing exercises.  The examiner opined that the 
etiology of the Veteran's tinnitus was unknown.  

The Veteran's claim was denied in December 2006.  He 
disagreed with the denial in January 2007.  He submitted a 
statement in support of his claim in January 2007.  He noted 
the examiner's opinion that the etiology of his tinnitus was 
unknown.  The Veteran said he told the examiner that he did 
wear hearing protection in service but argued that hearing 
protection did not prevent total noise exposure, it only 
muffled it.  He stated that, since he had the ringing in his 
ears since he was in service, he believed his tinnitus was 
related to his military service.  

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In his 
January 2007 statement, the Veteran essentially argued the 
holding in the Charles case regarding his observations of his 
symptoms in service and to the present.  In some cases, under 
38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be 
sufficient to establish diagnosis of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The question in this case does not involve a diagnosis.  
Tinnitus has been diagnosed by the VA examiner.  The question 
is whether the currently diagnosed tinnitus is related to the 
Veteran's military service.  

The Veteran is competent to provide evidence of his symptoms.  
However, he is not competent to relate his claim of tinnitus 
to service.  A medical professional must provide that nexus 
after evaluating his circumstances of service, and 
postservice noise exposure to determine the likely etiology 
of any tinnitus that is present.  The VA examiner reviewed 
the Veteran's history of noise exposure in service and 
outside of service.  The examiner concluded that the evidence 
was such that the etiology of the Veteran's tinnitus was 
unknown.  The examination was adequate as it involved a 
thorough review of the evidence.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Th examiner's opinion is not 
favorable to the Veteran.

The VA examiner reviewed the evidence of record and could not 
attribute the Veteran's tinnitus to his inservice noise 
exposure.  The Board is not competent to make that 
determination in the absence of medical evidence supporting 
such a conclusion.  As there is no competent medical evidence 
to link the Veteran's tinnitus to his military service, 
service connection is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for tinnitus.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Veteran submitted his claim in August 2006.  The RO wrote 
to him that same month.  The Veteran was advised of the 
evidence required to substantiate his claim for service 
connection.  He was further advised of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The RO informed the 
Veteran on the types of evidence he could submit that would 
support his claim for service connection.  He was also asked 
to submit any medical evidence that he had.  The letter also 
provided the notice regarding effective dates and how 
disability ratings are determined as addressed in Dingess.

The Veteran did not respond to the letter.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements.  
Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied

The Board notes that there is some question as to whether the 
Veteran received the VCAA notice letter.  The letter was sent 
to the same address provided by the Veteran when he submitted 
his claim that was received on August 14, 2006.  The letter 
was dated August 28, 2006.  There is an envelope in the 
claims folder that shows the letter was returned as the 
addressee was unknown.  The date stamp for mailing of the 
envelope was August 29, 2006.  The envelope was date stamped 
on its return in December 2006.  There is no annotation that 
the letter was re-mailed.  Moreover, the Veteran's claim was 
decided in December 2006.

Assuming, arguendo, that the Veteran did not receive the 
notice, he was not prejudiced in this case.  He has not 
identified any evidence to support his claim.  He did not 
list any with his claim in August 2006 and has not identified 
any source of evidence during the pendency of the appeal.  
Further, the Veteran submitted a detailed statement in 
January 2007 wherein he essentially provided an argument in 
line with the Court's decision in Charles regarding his 
competency to give lay evidence of his symptoms.  He 
maintained that this was sufficient to support his claim for 
service connection.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, and statements from the Veteran.  
He was afforded a VA examination.  He elected to not have a 
hearing in his case.  He identified no other information or 
evidence that would support his claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.



ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


